ACCEPTED
                                                                                        12-15-00224-CR
                                                                           TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                  11/2/2015 12:00:00 AM
                                                                                              Pam Estes
                                                                                                 CLERK



                              NO. 12-15-00224-CR
                                                                   RECEIVED IN
                                                             12th COURT OF APPEALS
FREDRICK HARRIS STRALOW                  §   IN THE               TYLER, TEXAS
                                         §                   10/31/2015 3:33:19 PM
VS.                                      §   TWELFTH      COURT PAM ESTES
                                         §                            Clerk
THE STATE OF TEXAS                       §   OF APPEALS

                MOTION TO AMEND APPELLANT'S BRIEF                     11/2/2015

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Fredrick Harris Stralow, Appellant in the above styled and

numbered cause, and moves this Court to grant this Motion to Amend Appellant’s

Brief pursuant to Rule 38.7 of the Texas Rules of Appellate Procedure, and for

good cause shows the following:

      1.    This case is on appeal from the County Court at Law Number 2 of

Henderson County, Texas.

      2.    Appellant’s Appeal Brief was e-filed with the Twelfth Court of

Appeals on October 29, 2015.

      3.    Upon review of Appellant’s Appeal Brief, Appellant’s attorney

discovered a critical citation misnomer i.e. the Jackson case was cited incorrectly.

The Appeal Brief currently cites Jackson v. Washington, 443U.S.307; 99S.Ct. 281.

However, the proper citation is Jackson v. Virginia, 443 U.S. 307; 99 S. Ct. 2781.

      4.    Therefore, Appellant respectfully requests to file his Amended Appeal

Brief containing the above stated correction, for the Twelfth Court of Appeals
consideration in lieu of original Appeal Brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Amend Appellant's Brief and accept the Amended

Appeal Brief in lieu of the original Appeal Brief previously filed.

                                       Respectfully submitted,

                                       Altier Law Offices
                                       1527 E. Fifth St.
                                       Tyler, Texas 75701
                                       tel: 903-595-4232
                                       fax: 903-595-0031

                                       By: /s/ Linda A. Altier
                                         Linda A. Altier
                                         State Bar No. 00783541
                                         Attorney for Fredrick Harris Stralow


                         CERTIFICATE OF SERVICE

      This is to certify that on October 30, 2015, a true and correct copy of the

above and foregoing document was served on the Henderson County Attorney's

Office, by fax to 903-675-6192.

                                       /s/ Linda A. Altier
                                       Linda A. Altier